PER CURIAM: *
We have reviewed the parties’ briefs and pertinent parts of the record, as well as the applicable law. Having done so, we conclude that the district court committed no error of law or fact. Therefore, we AFFIRM for essentially the reasons stated by the district court in its comprehensive Memorandum Opinion.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.